                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

H-D U.S.A., LLC,
                                                Case No. 20-cv-00736
              Plaintiff,
                                                Judge Manish S. Shah
v.
                                                Magistrate Judge Jeffrey Cole
CHICHENG AUTOMOBILES &
MOTORCYCLES ACCESSORIES SHOP
STORE, et al.,
               Defendants.


                     NOTICE OF DISMISSAL UNDER RULE 41(a)(1)

       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure Plaintiff H-D U.S.A.,

LLC (“Harley-Davidson” or “Plaintiff”) hereby dismisses this action with prejudice as to the

following Defendants:

                Defendant Name                                  Line No.
                 nuflower2009                                      44
              YiWuYaQingShangMao                                   84

Dated this 24th day of April 2020.         Respectfully submitted,

                                           /s/ RiKaleigh C. Johnson
                                           Amy C. Ziegler
                                           Justin R. Gaudio
                                           RiKaleigh C. Johnson
                                           Greer, Burns & Crain, Ltd.
                                           300 South Wacker Drive, Suite 2500
                                           Chicago, Illinois 60606
                                           312.360.0080 / 312.360.9315 (facsimile)
                                           aziegler@gbc.law
                                           jgaudio@gbc.law
                                           rjohnson@gbc.law

                                           Counsel for Plaintiff H-D U.S.A., LLC
